                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA




In re                                                                  Case No. 19−32166
                                                                       Chapter 13
Shawonna Ruffin ,

        Debtor.


                               ORDER CONFIRMING PLAN

       The debtor's plan filed on September 18, 2019, was transmitted to creditors pursuant to
Rule 3015, Federal Rules of Bankruptcy Procedure. The court finds that the plan meets the
requirements of 11 U.S.C. § 1325.

    It is ORDERED that the debtor's chapter 13 plan, as amended if applicable, is
CONFIRMED.
       It is further ORDERED that any proposed lien avoidance in the debtor's plan is hereby
avoided to the extent the debt is not otherwise provided for by the plan.


Dated November 16, 2019




                                                    William R. Sawyer
                                                    United States Bankruptcy Judge




Case 19-32166       Doc 24    Filed 11/20/19 Entered 11/21/19 00:20:44             Desc Imaged
                             Certificate of Notice Page 1 of 3
                                      United States Bankruptcy Court
                                       Middle District of Alabama
In re:                                                                                  Case No. 19-32166-WRS
Shawonna Ruffin                                                                         Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1127-2           User: admin                  Page 1 of 2                   Date Rcvd: Nov 18, 2019
                               Form ID: van297a             Total Noticed: 35


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 20, 2019.
db             +Shawonna Ruffin,    411 Dericote Street,     Montgomery, AL 36104-4731
cr              Drs Waters, Fleming, Lieux, & Mcculloch,      C/O Parnell & Crum, P.A.,    .P.O. Box 2189,
                 MONTGOMERY, AL 36102
4264331        +CAMBRIDGE PARK APARTMENTS,     C/O HOLLOWAY & MOXLEY,    PO BOX 4953,    MONTGOMERY, AL 36103-4953
4264333        +CREDENCE RESOURCE MGMT.,     PO BOX 2300,    SOUTHGATE, MI 48195-4300
4264334        +CREDIT ACCEPTANCE CORP,     25505 W 12 MILE RD, STE 300,    SOUTHFIELD, MI 48034-1846
4264337        +DANIEL E. REEDER,    4724 SOUTH COURT ST.,     MONTGOMERY, AL 36105-3409
4264338        +DRS WATERS FLEMING LIEUX,     C/O PARNELL & PARNELL, P.A.,    P.O. BOX 2189,
                 MONTGOMERY, AL 36102-2189
4264327        +EXPERIAN,    PO BOX 9701,    Allen, TX 75013-9701
4264341        +FEDLOAN SERVICING,    PO BOX 60610,    HARRISBURG, PA 17106-0610
4264343        +FIRST PREMIER BANK,    DANA J. DYKHOUSE, CEO,     601 SOUTH MINNESOTA AVE,
                 SIOUX FALLS, SD 57104-4824
4264342         FIRST PREMIER BANK,    P.O. BOX 5524,     SIOUX FALLS, SD 57117-5524
4264344         GINA J. ISHMAN, CLERK,    P.O. BOX 1667,     MONTGOMERY, AL 36102-1667
4264346       ++GUARDIAN CREDIT UNION,    1789 CONGRESSMAN W L DICKNSON DR,     MONTGOMERY AL 36109-2601
               (address filed with court: GUARDIAN CREDIT UNION,       C/O HEATH HARRELL, CEO,
                 418 MADISON AVENUE,    MONTGOMERY, AL 36104)
4264345        +GUARDIAN CREDIT UNION,    1028 LAGOON BUSINESS LOOP,     MONTGOMERY, AL 36117-8617
4264349        +PINNACLE CREDIT SERVICES, LLC,     7900 HWY 7 STE 200,    MINNEAPOLIS, MN 55426-4045
4264350        +RECOVERIES,    C/O CHARTER COMMUNICATIONS,     12238 SILICON DRIVE, STE. 129,
                 SAN ANTONIO, TX 78249-3459
4264351         STEVE MARSHALL,    ATTORNEY GENERAL,    P.O. BOX 300152,    MONTGOMERY, AL 36130-0152
4264328         TRANSUNION,    PO BOX 2000,    Crum Lynne, PA 19022
4294935        +Unifund CCR,    10625 Techwoods Circle,     Cincinnati, OH 45242-2846
4264354        +WOW CABLE,    PO BOX 70999,    CHARLOTTE, NC 28272-0999

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
4264329        +E-mail/Text: bankruptcy@revenue.alabama.gov Nov 19 2019 00:04:33        AL DEPT. OF REVENUE,
                 LEGAL DIVISION,    P.O. BOX 320001,    MONTGOMERY, AL 36132-0001
4264330         E-mail/Text: g17768@att.com Nov 19 2019 00:01:08       AT&T,    P.O. BOX 105503,
                 ATLANTA, GA 30348-5503
4264332        +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Nov 19 2019 00:02:14        COMENITY BANK/ULTA,
                 PO BOX 182120,    COLUMBUS, OH 43218-2120
4264336         E-mail/PDF: creditonebknotifications@resurgent.com Nov 18 2019 23:50:38         CREDIT ONE BANK,
                 ROBERT DEJONG, CEO,    6801 S. CIMARRON RD,    LAS VEGAS, NV 89113-2273
4264335         E-mail/PDF: creditonebknotifications@resurgent.com Nov 18 2019 23:50:39         CREDIT ONE BANK,
                 P.O. BOX 60500,    CITY OF INDUSTRY, CA 91716-0500
4264340        +E-mail/Text: bknotice@ercbpo.com Nov 19 2019 00:03:05        ENHANCED RECOVERY COMPANY,
                 P.O. BOX 57547,    JACKSONVILLE, FL 32241-7547
4264347        +E-mail/Text: bankruptcydpt@mcmcg.com Nov 19 2019 00:02:50        MIDLAND FUNDING LLC,
                 P.O. BOX 2011,    WARREN, MI 48090-2011
4271315        +E-mail/Text: legal@motorsacceptance.com Nov 19 2019 00:03:16        MOTORS ACCEPTANCE CORP,
                 PO BOX 468,    COLUMBUS GA. 31902-0468
4264348        +E-mail/Text: legal@motorsacceptance.com Nov 19 2019 00:03:16        MOTORS ACCEPTANCE CORP.,
                 216 13TH STREET,    COLUMBUS, GA 31901-2137
4307221         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Nov 18 2019 23:53:55
                 Portfolio Recovery Associates, LLC,     POB 12914,   Norfolk VA 23541
4287280        +E-mail/Text: JCAP_BNC_Notices@jcap.com Nov 19 2019 00:03:28        Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,     Po Box 7999,    Saint Cloud Mn 56302-7999
4264352         E-mail/PDF: gecsedi@recoverycorp.com Nov 18 2019 23:50:27        SYNCB/WALMART,    PO BOX 965024,
                 ORLANDO, FL 32896-5024
4269152         E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Nov 18 2019 23:54:41        T Mobile/T-Mobile USA Inc,
                 by American InfoSource as agent,    PO Box 248848,    Oklahoma City, OK 73124-8848
4264326         E-mail/Text: carol.brensing@usdoj.gov Nov 19 2019 00:00:56        U.S. ATTORNEY,
                 MIDDLE DISTRICT OF AL,    P.O. BOX 197,    MONTGOMERY, AL 36101-0197
4264353        +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Nov 19 2019 00:00:00
                 VERIZON WIRELESS BANKRUPTCY DEPT,    500 TECHNOLOGY DR.,     ST CHARLES, MO 63304-2225
                                                                                                TOTAL: 15

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
4264339       ##+EASTERN ACCOUNT SYSTEM,   75 GLEN ROAD, SUITE 310,   SANDY HOOK, CT 06482-1175
                                                                                             TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).



          Case 19-32166      Doc 24    Filed 11/20/19 Entered 11/21/19 00:20:44             Desc Imaged
                                      Certificate of Notice Page 2 of 3
District/off: 1127-2                  User: admin                        Page 2 of 2                          Date Rcvd: Nov 18, 2019
                                      Form ID: van297a                   Total Noticed: 35


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 20, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 16, 2019 at the address(es) listed below:
              Bankruptcy Administrator    ba@almb.uscourts.gov
              Charles N. Parnell, III    on behalf of Creditor   Drs Waters, Fleming, Lieux, & Mcculloch
               bkrp@parnellsoutheast.com
              Gail Donaldson    on behalf of Debtor Shawonna Ruffin Gdonaldson@bondnbotes.com,
               gailhdonaldson@gmail.com
              Sabrina L. McKinney   trustees_office@ch13mdal.com
                                                                                             TOTAL: 4




          Case 19-32166            Doc 24       Filed 11/20/19 Entered 11/21/19 00:20:44                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
